DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/20/21. Claims 1, 4-5, 7, 11-12, 15, and 19 have been amended, claims 21-24 have been added, and claims 9 and 16 have been canceled. Thus claims 1-8, 10-15, and 17-24 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 7-8, 10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana (20070238940) in view of Arneson (9,730,336), Duan (10,478,373), and Tange (2015/0045658).
With respect to claim 1, Amirana discloses a system for treatment of a disorder in a gastrointestinal (GI) tract of a subject (see [0003], lines 1-4), the system comprising a programmable vibrating ingestible capsule (10, fig 1) adapted to be programmed and activated to implement a vibration protocol defined in a treatment protocol, and adapted, in an operative mode, to deliver vibrations to a wall of the GI tract of the subject in accordance with said vibration protocol, thereby to treat the subject (see [0007], lines 1-4 and [0017], lines 6-8); a capsule control unit (see [0019], line 3) including at least one input module (since element 9 controls and varies input settings an input module is included; [0019], lines 2-3) adapted to receive input from at least one of the subject, a medical practitioner treating the subject, and a care giver of the subject; a communication module (element 8 communicates with pill 10, thus containing a communication module; see [0019], lines 4-6) for remotely transmitting data to said programmable vibrating ingestible capsule; and wherein said at least one input module is adapted to receive feedback regarding a response of the subject to treatment in accordance with said treatment protocol, and wherein based at least one said feedback, to automatically obtain an updated recommendation for an updated recommended treatment protocol based on at least one of said feedback (see claim 13, lines 1-6).
Amirana lacks a database.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amirana to include a database as taught by Trovato so as to provide information for a personalized treatment by consulting the database for determining additional information based on information already provided such as information referring to the alimentary tract diameters for a patient of a particular age, weight, and height (see [0198], lines 23-28 of Trovato).
Further, the modified Amirana is silent regarding the database including previous subjects.
However, Duan teaches a system with a capsule (col. 3, lines 4-48) and a database (sol. 7, lines 43-45) including data relating to subjects previously treated for disorders in the gastrointestinal tract (col. 7, lines 51-52) and treatment protocols used for said subjects (threshold; col. 7, lines 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amirana to include a database as taught by Duan so as to further personalize the treatment by referring to previous data to provide a user specific treatment to achieve the best results for the patient. Note after the modification by Duan, the data includes the vibration protocol.
Further, Amirana does not disclose a processor and computer readable memory in the control unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of the modified Amirana to include a processor and memory as taught by Arneson so as to provide well known circuitry for controlling.
Further, the modified Amirana shows one vibrating capsule but lacks a second vibrating capsule.
However, Tange teaches two programmable capsules (1A and 1B, fig 1) adapted to receive from a processor, protocol and program the capsules independently (see [0099], lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Amirana to duplicate the programmable capsule for a second capsule as taught by Tange so as to provide additional treatment therapy to the subject. (note after the modification by Tange to duplicate the capsule disclosed by Amirana, the second capsule would also be programmable (see [0017], lines 6-8 of Amirana) and therefore able to receive the updated protocol).
With respect to claim 2, the modified Amirana shows the processor is further configured to effect programming of said programmable vibrating ingestible capsule to implement said vibration protocol (see claim 13, lines 1-4 of Amirana).

However, Arneson teaches a system (see col. 1, line 18-19) with a digestible capsule (104, fig 1) and a sensor adapted to provide information regarding expelling of said programmable vibrating ingestible capsule from the body of the subject (see col. 10, lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Amirana to include a sensor as taught by Arneson so the device may be recovered (and recycled) for reuse (see col. 10, lines 27-28 of Arneson).
With respect to claim 8, the modified Amirana shows that the information regarding expelling includes an identification of said programmable vibrating ingestible capsule (see col. 10, lines 20-24 of Arneson).
With respect to claim 10, the modified Amirana shows the processor is further configured to use said subject data and said received feedback to update (see col. 8, lines 47-53 of Arneson) said database to reflect said response of the subject to said treatment in accordance with said treatment protocol.
With respect to claim 21, the modified Amirana shows the updated treatment protocol is different from the treatment protocol by a vibration frequency (see claim 13 of Amirana; “alter mechanical stimulation”).
.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana, Arneson, Duan and Trovato as applied to claims 2 above, and further in view of Ben-Tsur (2020/0315541).
With respect to claim 3, the modified Amirana shows all the elements of the invention as claimed above but lacks obtaining an initial recommendation for an initial recommended treatment protocol based on at least one characteristic included in said subject data; and generate said treatment protocol based on said initial recommended treatment protocol.
However, Ben-Tsur teaches a GI therapy system with a processor (406, fig 4) configured to obtain an initial recommendation for an initial recommended treatment protocol (500, fig 5) based on at least one characteristic included in said subject data; and generate said treatment protocol based on said initial recommended treatment protocol (see [0190], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of the modified Amirana to include an initial recommended treatment protocol as taught by Ben-Tsur so as to provide a starting protocol personalized to the subject.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana, Arneson, Duan and Trovato as applied to claim 1 above, and further in view of Zdeblick (8,036,748).

However, Zdeblick teaches an ingestible device (see Abstract, line 1) with an effector module and an activator module (see Abstract, lines 3-5) that receive indications from the device and update or modify treatment (see col. 1, lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of the modified Amirana to include a decision maker as taught by Zdeblick so as to provide a device for controlling therapies, for optimizing therapy results, and for enhancing patient treatment without having limitations placed on the patient (see col. 1, lines 44-47 of Zdeblick).
The processor would cause the communication module to remotely transmit the another treatment protocol to the second capsule since the second capsule is programmable (see claim 1 above) and the capsule has wireless communication (element 8 communicates with pill 10, thus containing a communication module; see [0019], lines 4-6). Therefore, after the modification by Zdeblick the second capsule can receive the updated treatment.
With respect to claims 5, the modified Amirana shows one vibrating capsule but lacks a second vibrating capsule.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Amirana to duplicate the programmable capsule for a second capsule as taught by Tange so as to provide additional treatment therapy to the subject.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana, Arneson, Duan and Trovato as applied to claims 1 above, and further in view of Rohde (2009/0318783).
With respect to claim 6, the modified Amirana shows feedback (see claim 1 above) but lacks the feedback received from the patient.
However, Rohde teaches feedback received from the subject indicating times at which the subject experienced bowel movements during or following said treatment in accordance with said treatment protocol (see [0046], lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Amirana to include the feedback as taught by Rohde so as to provide useful information on the effectiveness of the therapy in order to “help facilitate data analysis and interpretation” (see [0046], lines 19-20 of Rohde). 
Claims 11-12, 14, 19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana (20070238940) in view of Arneson (9,730,336), Duan (10,478,373), Rohde  (2009/0318783) and Tange (2015/0045658).

Amirana lacks the activation prior to the subject ingesting the capsule.
However, Rohde teaches capsule (20, fig 1) being activated (see [0036], line 1-2) before being ingested (see [0039], lines 4-10 and fig 3 the flowchart activates the capsule in setup before ingesting in Test).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capsule of Amirana to activate before being ingested as taught by Rohde so as to ensure the capsule is functioning properly and calibrated outside the body.
Amirana lacks a database.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amirana to include a database as taught by Trovato so as to provide information for a personalized treatment by consulting the database for determining additional information based on information already provided such as information referring to the alimentary tract diameters for a patient of a particular age, weight, and height (see [0198], lines 23-28 of Trovato).
Further, the modified Amirana is silent regarding the database including responses of previous subjects.
However, Duan teaches a system with a capsule (col. 3, lines 4-48) and a database (sol. 7, lines 43-45) including data relating to subjects previously treated for disorders in the gastrointestinal tract (col. 7, lines 51-52) and treatment protocols used for said subjects (threshold; col. 7, lines 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amirana to include a database as taught by Duan so as to further personalize the treatment by referring to previous data to provide a user specific treatment to achieve the best results for the patient. Note after the modification by Duan, the data includes the vibration protocol.
Further, the modified Amirana shows one vibrating capsule but lacks a second vibrating capsule.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Amirana to duplicate the programmable capsule for a second capsule as taught by Tange so as to provide additional treatment therapy to the subject. (note after the modification by Tange to duplicate the capsule disclosed by Amirana, the second capsule would also be programmable (see [0017], lines 6-8 of Amirana) and therefore able to receive the updated protocol).
With respect to claim 12, the modified Amirana shows the second programmable capsule (duplication in claim 11) the second capsule has all the functions and capabilities of the first capsule and would be activated prior to ingestion, deliver vibrations to the GI tract, and treat the patient in accordance with another treatment protocol (see programmable capsule and functions of the first capsule in claim 11).
With respect to claim 14, Amirana shows feedback (see claim 1 above) but lacks the feedback received from the patient.
However, Rohde teaches feedback received from the subject indicating times at which the subject experienced bowel movements during or following said treatment in accordance with said treatment protocol (see [0046], lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amirana to include the feedback as taught by Rohde so as to provide useful information on the effectiveness of the 
With respect to claim 19, the modified Amirana shows that the programming the second programmable vibrating ingestible capsule takes place following treatment using the ingestible capsule (second capsule requires feedback from the first capsule to decide on a treatment protocol, therefore it would be activated after the first) includes providing said another vibration protocol to said capsule control unit; and said capsule control unit programming said second programmable vibrating ingestible capsule to implement said another vibration protocol (note after the modification by Tange to duplicate the capsule disclosed by Amirana, the second capsule would also be programmable (see [0017], lines 6-8 of Amirana).
With respect to claim 23, the modified Amirana shows the updated treatment protocol is different from the treatment protocol by a vibration frequency (see claim 13 of Amirana; “alter mechanical stimulation”).
With respect to claim 24, the modified Amirana shows receiving said feedback following completion of treatment of the human subject with said programmable vibrating ingestible capsule (signals are continuously sent back and forth with the capsule claim 13 of Amirana and would receive feedback at different times which includes after treatment i.e. terminating mechanical stimulation).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana as applied to claim 11 above, and further in view of Ben-Tsur (2020/0315541).
With respect to claim 13, Amirana shows all the elements of the invention as claimed above but lacks receiving from the subject initial input including said subject data; obtaining an initial recommendation for an initial recommended treatment protocol based on at least one 
However, Ben-Tsur teaches a GI therapy system with a processor (406, fig 4) configured to receive from the subject initial input including said subject data (see [0200], lines 1-4) obtain an initial recommendation for an initial recommended treatment protocol (500, fig 5) based on at least one characteristic included in said subject data; and generate said treatment protocol based on said initial recommended treatment protocol (see [0190], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Amirana to include an initial recommended treatment protocol as taught by Ben-Tsur so as to provide a starting protocol personalized to the subject.
Claims 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana as applied to claim 11 above, and further in view of Arneson (9,730,336).
With respect to claim 15, Amirana shows all the elements of the invention as claimed above but lacks comprising at least one sensor adapted to provide information regarding expelling of said programmable vibrating ingestible capsule from the body of the subject.
However, Arneson teaches a system (see col. 1, line 18-19) with a digestible capsule (104, fig 1) and a sensor adapted to provide information regarding expelling of said programmable vibrating ingestible capsule from the body of the subject (see col. 10, lines 20-24) and the information regarding expelling includes an identification of said programmable vibrating ingestible capsule (see col. 10, lines 20-24 of Arneson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amirana to include 
With respect to claim 17, the modified Amirana shows the sensor comprises a toilet-bowl mounted sensor (see col. 10, lines 20-21 of Arneson).
With respect to claim 20, the modified Amirana shows the processor is further configured to use said subject data and said received feedback to update (see col. 8, lines 47-53 of Arneson) said database to reflect said response of the subject to said treatment in accordance with said treatment protocol.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirana in view of Tange as applied to claim 12 above, and further in view of Zdeblick (8,036,748).
With respect to claim 18, the modified Amirana shows the updated recommended treatment protocol (see claim 1 above) and a decision support (see [0096] lines 3-4 of Trovato) that receives information and makes real-time decisions (see [0096], lines of Trovato) but lacks  an indication whether or not another treatment protocol should be identical to said updated recommended treatment protocol; and modify said updated recommended treatment protocol in accordance with said required modifications to generate said another treatment protocol. 
However, Zdeblick teaches an ingestible device (see Abstract, line 1) with an effector module and an activator module (see Abstract, lines 3-5) that receive indications from the device and update or modify treatment (see col. 1, lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of the modified Amirana to include a decision maker as taught by Zdeblick so as to provide a device for controlling .
Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 15-17 that the prior art reference Amirana lacks a structural and technological disclosure. This is not taken well since the disclosure provided by Amirana provides sufficient evidence for one of ordinary skill in the art to conclude the device of Amirana has structure and function similar to that of the instant case. Therefore the rejection stands. 
Applicant argues on pg. 40-41 with respect to claim 5 that the Tange reference describes two capsules that vibrate simultaneously rather than in response to one another. This is not taken well since the Tange reference was used to teach two capsules for the duplication of the Amirana capsule which allows for the feedback to be implemented as a new treatment in the second capsule. Therefore rejection stands.
Applicant’s arguments, see pg. 28 of applicant's remarks, filed 10/20/21, with respect to the rejection(s) of claim(s) 1-2 and 7-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KELSEY E BALLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785